DISSENTING OPINION.
GRAVES, J.
I cannot concur in the views of my brother Lamm in this case, for at least two rea*559sons. Firing from behind the bulwark of a common source of title, the opinion permits plaintiff to recover. But for, the alleged common source of title a most serious barrier precludes the plaintiffs in their progress to divest defendant of his land. Can plaintiff rely upon the common source.of title? The action is one of plain ejectment. The petition is in ordinary form. The answer is (1) a general denial, (2) a plea of the thirty-year Statute of Limitations, and (3) a plea of estoppel. There was no admitted common source of title. The answer is not susceptible of this construction. No such admission was made upon the trial, and the claim of such fact is an afterthought injected for the first time in this court.
I. In the court nisi the plaintiff had no idea of proceeding upon the theory of a common source of title. They undertook to deraign title from the General Government, and it is only when confronted here with a break in their alleged title, that they undertake to hide behind a common source of title. Plaintiff could not proceed below upon the theory of a common source of title, because of the thirty-year Statute of Limitations pleaded by defendant. Under such a plea the deféndant was pleading an affirmative defense which put the plaintiff not only upon their proof of a paper title in the first instance, but which might force them to proof in rebuttal of the proof offered by defendant under the affirmative plea. By the very pleadings, therefore, plaintiff was forced to undertake to show clear paper title and they made such an attempt, but in my view failed. Even though they were not thus forced to proceed by reason of the pleading, yet they did so proceed. They adopted that theory below, and are bound by that theory in this court. It is useless for us to cite authorities to the effect that parties will be held to the theories of the case adopted hy them in the trial court. "We have never before de*560parted from that rale, but the present opinion is a departure in my judgment. That plaintiffs did not try this case below upon the theory of a common source of title is too plain to bear argument. If they had such a theory and were trying it upon that theory, no reason can be assigned for filling up the record with all conveyances from the government down to their own muniments of title. This action the opinion of my brother does not satisfactorily explain.. It can’t be explained. The fact is that the question of a common source of title is one injected in the case here for the first.time. In such case we have with unbroken precedent held that the parties will be held here to the theory adopted in the court below. We therefore say that a common source of title is erroneously assumed in the opinion by my brother, and by such assumption he takes the property of one and gives it to another, because of a question we discuss next.
II. In making out their chain of title, the plaintiffs undertook to show that one William D. Fulbright had conveyed the property in dispute to David L. Fulbright. This was a necessary link in plaintiff’s title, deraigning it, as they were, from the General Government. Plaintiffs showed that the land in question had been patented to one William Fulbright in 1837. They also showed that, by partition of the lands belonging to William Fulbright after his decease, this particular tract of land was set apart by the commissioners to William D. Fulbright as his share of his father’s estate. To show a conveyance of the legal title from William D. Fulbright to David L. Fulbright, plaintiff offered an instrument in writing in the following language, description of property omitted for the sake of brevity:
“Know all men by these present, That I, William D. Fulbright of the county of Greene and State of *561Missouri, for and in consideration of the sum of sixteen hundred dollars rec’d to my full satisfaction of David L. Fulbright of the county and State aforesaid, the receipt whereof is hereby acknowledged to be in full payment for the following described tract or parcel of land lying and being in the county of Greene and State aforesaid, and bounded as follows, to-wit: . . . To have and to hold the aforesaid premises to him the said D. L. Fulbright, and I, W. D. Fulbright, do covenant to and with the said D. L. Fulbright, his heirs and assigns, to warrant and defend the aforesaid premises to him the said D. L. Fulbright, his heirs and assigns forever.”
To the introduction of this instrument as a conveyance of the legal title, the defendant thus objects:
“Defendant objects to the introduction of this deed for the reason that it is no deed at all, and contains no operative words of conveyance, and the instrument is not sufficient to pass any title.
“By the Court: I will overrule the objection at the present:
“To which ruling defendant then and there duly excepted at the time.”
Unless this instrument operated to convey the legal title the plaintiffs have failed in their chain of title. That such instrument might operate to convey an equitable title cannot avail plaintiffs in this their action in ejectment. If this instrument fails to convey a legal title, it upon its face, when taken with the evidence which precedes it, shows an outstanding legal title us against the plaintiffs, and this would preclude their recovery in the case at bar. We are of opinion that this instrument fails to convey a legal title. If so, the plaintiffs have made no case and the judgment here should be reversed, and the cause remanded with directions to enter judgment for the defendant.
*562This instrument contains absolutely no words of conveyance. It does not purport to “grant, bargain or sell” the property to David L. Fulbright. At most, it is but a valid receipt for the purchase price, and at most could only operate to convey the equitable title, leaving the legal title to be afterward acquired by suitable action in a proper court.
On the sufficiency of this so-called deed we are cited by respondents to the following Missouri cases, not one of which are in point or even discuss the question: Linville v. Greer, 165 Mo. 380; McKinney v. Settles, 31 Mo. 541; Long v. Wagoner, 47 Mo. 178; Jennings v. Brizendine, 44 Mo. 332, l. c. 335; Bruensmann v. Carroll, 52 Mo. 313; Fosburgh v. Rogers, 114 Mo. 122, l. c. 134; Peter v. Byrne, 175 Mo. 233; Hunter v. Patterson, 142 Mo. 310.
The Fosburg v. Rogers case is a deed of adoption, and of course the discussion there is not apropos here. In the others the deeds under discussion all contain the usual words of conveyance.
In Pierson v. Dee, 2 Ind. 123, a very similar instrument came up for consideration. Omitting the unnecessary parts we shall parallel the instrument at bar with the deed in the Indiana case. This parallel speaks for itself and thus shows:
THE PAINE DEED.
Received of John Paine, $25 (twenty-five dollars) for my interest in the following described tract of land,
[Describing it].
Given under my hand and Seal, etc.
(Signature).
THE FULBRIGHT DEED.
I, Wm. D. Fulbright, etc., for and in consideration of $1600, received to my full satisfaction of D. L. Fulbright, the receipt whereof is acknowledged to be in full payment of the purchase price of the following described tract of land (describing it). To have and to hold the aforesaid premises, etc.
Given under my hand and Seal, etc.
(Signature).
*563Of the Pain deed the Indiana court said: “It is also claimed,, on the authority of Gambril v. Doe, 8 Blackf. 140, that, the instrument executed by Thomas Bronaugh to Paine, conveyed the legal estate in the lands, and being older than one of the deeds to Turner, showed title out of Bronaugh at the time of said conveyance to Turner. But said instrument to Paine is widely different from that in the case cited, and contains no words of conveyance whatever. It did not convey the legal title.”
In Brown v. Mantar, 21 N. H. 528, the court had under consideration the following instrument, claimed to be a deed:
“Know all persons, etc., that I, Hannah Nichols, etc., in consideration of the sum of one hundred dollars paid to me by Silas Sweet, etc., their heirs and assigns forever, all the right, title I have to a certain piece of land (describing it). To have and to hold premises to them the said Silas and Lemuel, their heirs and assigns forever, hereby engaging to warrant the same to them and their heirs and assigns against all persons claiming by, from, or under me, my heirs and assigns.”
That court after a careful review of the case law, thus spoke of the above instrument: “Now in the present case, a tract of land is described in the premises, but it is not granted. So far as the premises are concerned, it remains in the person who executed the deed. The habendum can have no effect upon an estate which is not granted at all. It cannot of itself convey an estate, for that would be contrary to the rules of law, and to make the instrument effectual as a conveyance of land, the habendum must be regarded as a grant of the land. This we cannot do without striking out a new path independent of the authorities, and that, of course, we have no right to do. The instrument, then, must be regarded as containing merely a description of land, and is void as a conveyance so *564far as regards the operative power of the premises and the habendum.”
This instrument, like the one involved in the Indiana case, is fully as broad and comprehensive as the one at bar.
To like effect is Brewster on Conveyancing, sec. 71:
“Nevertheless, it often happens that title is not transferred by an instrument probably intended t§ transfer it, because there are no words in it sufficient to give it effect as a conveyance.
“Even if the instrument purports in form to be a deed of indenture, duly signed, sealed and acknowledged, but the only operative words in it are ‘warrant and defend unto C. D., her heirs and assigns, forever, the receipt whereof is hereby acknowledged’ it would not operate as a conveyance of the real estate described in it.
“And ‘waive and renounce’ are not words of conveyance sufficient to convey title.
“In some States statutes provide that any instrument in writing signed by the grantor is effectual to transfer the legal title if such was the intention of the grantor to be collected from the whole instrument. Such a statute, however, is not intended to dispense with operative words: it simply imposes upon the courts the duty of construing liberally the words of transfer, hence, even under such statutes, some words of conveyance are necessary.”
Discussing their statutes which require the courts to get at the intention of the grantor in instruments effecting real estate by taking the whole instrument into consideration, the Supreme Court of Alabama, in Webb v. Mullins, 78 Ala. l. c. 113, says: “At common law, a deed must contain words of grant, release or transfer, in order to pass the legal title to the land designed to be conveyed. The title to land can be transferred from one person to another only by ap*565posite and appropriate language. It was not the intention of the statute to dispense with the use of any words whatever, operative to convey. By the statute, the duty is imposed upon the courts to liberally construe the words employed in the conveyance as words of transfer and give them effect and operation according to the intention .of the grantor, to be collected from the entire instrument. There must, however, be some words intended as words of conveyance. They cannot be supplied by judicial interpolation.”
In 13 Cyc. 537, we find this rule stated: “Although there are certain formal parts usual to deeds, yet it is not absolutely necessary that a deed should contain all these parts, it being sufficient that the matter written should be legally and orderly set forth, by words which clearly specify the agreement and meaning of the parties and bind them. Nor is any prescribed form essential to the validity of a deed, and a deed informally drawn will convey the fee. Nor need the nature of the estate which the grantor had be set out. So a defective deed will operate to convey as a release the fee to a grantee in possession to the exclusion of a subsequent grantee of the same land. And a statutory provision as to what shall constitute a good deed does not imply that it cannot otherwise be made. The preceding rules, however, do not preclude the necessity of using %oords of conveyance, which are apt and proper, expressive of an intention of the parties to be bound, and sufficient to show an intention to convey.”
In a late Indiana case, Hummelman v. Mounts, 87 Ind. 179, Elliott, J., had under consideration this instrument: “This indenture witnesseth, that I, Jacob Smith, of Washington county, Indiana, warrant and defend into Christian Smith, of the same place, and to her heirs and assigns, the receipt of which is hereby acknowledged, the following real estate” (here follows a description of-the land), “on this con*566dition: I, the said Jacob Smith, is to have and to-hold- full possession of the above described lands during my natural life, and to hold appurtenances unto-her and her heirs and assigns forever. Witness the hand and seal of the said Jacob Smith this 19th day of March, 1862.”
The instrument was duly acknowledged as a deed. It was held to be inoperative as a deed. In discussing the question that learned jurist said:
“While it is true that if in any part of the instrument apt words of conveyance are used the instrument will be treated as a deed, it is also true that if no such words can be found in any part it will be deemed utterly devoid of force. [Davis v. Davis, 43 Ind. 561.]
“Instruments will be so construed as to carry into effect the intention of the parties, but there must always be sufficient words to enable the courts to ascertain from the instrument what this intention was. Courts cannot, however, make contracts for the parties. It is not their province to write in an instrument words which will make it operate as a deed, where none of that character have been written by the parties themselves. The rule that courts will so construe an instrument as to make it effective does not mean that courts shall inject into it new and distinct provisions. The instrument before us contains no words of conveyance, and we have no authority to put any into it. If the appellant was seeking the correction of a mistake, or the reformation of a writing, we should have quite a different case; but he is not doing this. He is simply affirming that the instrument is, on its face, a valid and effective deed.”
We are clearly of the opinion that the instrument we have before us in this ease is not sufficient to convey the legal title. Even if it convey an equitable title it cannot avail plaintiff in this action of ejectment. [Kingman & Co. v. Sievers, 143 Mo. 519.]
*567Plaintiffs have by their own evidence shown an outstanding legal title and this defeats a plaintiff in ejectment. Plaintiffs undertook to deraign title from the General Government down to them, but failed to show a legal title. Under such circumstances defendant’s admitted possession defeats their action. [Duncan v. Able, 99 Mo. 188; Snuffer v. Howerton, 124 Mo. 637.]
For this reason, we say that the judgment should be reversed and the cause remanded with directions to enter judgment for defendant.
HI. What we have just said makes a final disposition of the case. But if we should be in error about, that, which we cannot under authority concede, yet. the case should be at least remanded without directions.
The judgment in this case is attacked and we think rightfully so. Ejectment is an action for the possession of real estate. The principal question to be determined and adjudicated is that of possession. Neither the verdict of the jury nor the judgment of the court is responsive to that issue. The verdict is incorporated in the judgment and the judgment so far as material thus reads:
' “And afterwards, on the same day, the said jury having agreed upon a verdict, returns into open court and render to the court their verdict, which said verdict is in the following words to-wit: ‘We the jury find the issues in favor of the plaintiffs, and we assess plaintiffs ’ damages at the sum of seventy-five dollars, and we further find the reasonable rental value of the premises to be one dollars per month until possession is given. -O. D. Long, Foreman.’
“It is therefore considered, adjudged and ordered by the court that plaintiffs have and recover of and from the defendants the sum of seventy-five dollars as debt and damages, and one dollar per month until *568possession is given aforesaid assessed by tbe jury, together with all costs in this case laid ont and expended for which execution may issue.”
The land is neither described in the verdict nor in the judgment. The judgment itself does not even adjudge that plaintiffs are entitled to the possession of this or any other land. It is a pure money judgment. Speaking to this question, Valliant, J., in Benne v. Miller, 149 Mo. l. c. 244, said:
“The verdict rendered by the jury was not sufficiently certain. A verdict should so describe the land intended to be recovered that the description copied into the writ will of itself show the sheriff the land he is to take from defendant and restore to plaintiff. There can be no other description of the property in the judgment of the court than that in the verdict and there can be no other description in the writ. If that is not sufficient, it cannot be aided as was attempted in this case by having the county surveyor decide what the jury may have intended but failed to express. The burden is on the plaintiff to furnish evidence of such character as to enable the jury to render a self-demonstrating verdict; if the evidence is not sufficient in that respect, there can be no verdict for plaintiff.
“The judgment of the circuit court is reversed and the cause remanded to be retried according to the law as herein expressed.”
The same judge in Brummell v. Harris, 148 Mo. l. c. 446, said: “There is one other error to be guarded against on the retrial of this case, if the verdict should be for the plaintiff. The judgment must follow the verdict, and the writ of possession must follow the judgment. Therefore, the verdict must so describe the land which the plaintiff recovers, as that the description alone will show the sheriff exactly what he is to take from defendants and give to plaintiff. It is not sufficient to refer to evidence whereby the sheriff may ascertain what the jury intended to find but *569failed to express. And the burden is on tbe plaintiff to give tbe jury sueb fixed monuments or official documentary data as will enable them to describe tbe land they intend him to recover with so much certainty that tbe sheriff, without other evidence, may execute tbe writ. Tbe jury’s verdict in this case described tbe land plaintiff was to recover as ‘a strip of land belonging to' plaintiff, varying in width, situated between tbe fence now standing and Brown’s survey, the same being on tbe east side of,’ etc., describing plaintiff’s tract of land by tbe Government numbers. Tbe reference to tbe fence now standing on tbe land is a sufficient designation of one side of tbe strip, but ‘Brown’s survey’ is too indefinite and ‘varying width’ is too indefinite.”
In an earlier ease, Franklin v. Haynes, 139 Mo. l. c. 314, Brace, J., said: ‘ ‘ Tbe boundaries of tbe land really in dispute are not indicated by anything contained in tbe verdict or judgment, and an execution upon this judgment would afford no guide whatever to tbe officer seeking to execute it, as to what land in tbe possession of defendant be was to restore to tbe possession of tbe plaintiff, and not being susceptible of intelligent execution, ought to be set aside. [Robertson v. Drane, 100 Mo. 273.]”
Under tbe bead of tbe “Form, Requisites, and Sufficiency,” of judgment in ejectment, 15 Cyc. 176, thus speaks: “Tbe land should be designated or described with certainty, sufficient to enable a writ of possession to be executed. And it has been held that tbe particular estate or interest should also be designated. ’ ’
Tbe judgment at bar does not conform to tbe issues raised in ejectment, i. e., were plaintiffs entitled to tbe possession of tbe land in dispute. It failed to find that they are entitled to possession. It fails to describe any land. No intelligible writ of restitution could be issued thereon. Tbe judgment should not *570■only find that plaintiffs are entitled to the possession of the land, bnt it should describe the land with such accuracy as will enable the issuance of an intelli.gible writ of restitution. For this error the case would at least have to be reversed and remanded, but under . our views as expressed in paragraph two hereof, this matter is of but little moment.
The trouble with the majority opinion is, that it makes a verdict for the jury. The jury has never said by their verdict that the plaintiffs are entitled to the particular land, describing it. The cases, supra, would -indicate that such is required, and to my mind the ■distinction drawn by my brother is not well taken. For these reasons I dissent.
PER CURIAM. — On a motion for rehearing appellant insists we committed error in the particular ■of directing the lower court to amend the verdict of the jury.
This insistence travels on a misapprehension. Our directions were to the lower court to amend the judgment on the verdict, not the verdict itself.
Other questions raised by that motion are considered in the opinion and disposed of. We remain satisfied. The motion is overruled.
Woodson and <Graves, JJ., dissenting; ValUant, G. Jnot sitting.